IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                    April 4, 2008
                                 No. 07-10654
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

RALPH LYDELL VEASEY,

                                             Plaintiff-Appellant,

v.

CRIMINAL DISTRICT COURT NO 2, Dallas County Texas; DARRELL L.
CLEMENTS; JOAN L. MARSHALL,

                                             Defendants-Appellees.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CV-139


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Ralph Lydell Veasey, federal prisoner # 14596-076, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 action as frivolous and as seeking
monetary damages against defendants who are immune from damages. In
addition, he appeals the district court’s denial of his FED. R. CIV. P. 60(b) motion
challenging the dismissal of his complaint. Veasey argues that the defendants
were not immune from damages because they had not taken the oaths required


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10654

by the Texas Constitution and therefore were not proper state officials. For the
same reason, he asserts that his complaint was not barred by Heck v. Humphrey,
512 U.S. 477 (1994).
      Veasey failed to articulate a violation of a federal right, save a conclusory
allegation that the appellees’ actions violated his due process rights. Merely
alleging a constitutional violation or making a conclusory allegation is
insufficient. Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir. 1997). Accordingly,
Veasey’s complaint was frivolous. See Gonzales v. Wyatt, 157 F.3d 1016, 1019
(5th Cir. 1998).
      Additionally, Veasey’s complaint        challenged    his   conviction    and
imprisonment without alleging that his conviction had been reversed, expunged,
or otherwise called into question. Accordingly, it was barred. See Heck, 512 U.S.
at 486-87. As Veasey’s complaint was frivolous, we need not reach the district
court’s alternative determination that Veasey’s claims were barred by absolute
immunity. Because Veasey does not address the reasoning for the denial of his
Rule 60(b) motion, he has waived any challenge to that denial. See Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Veasey’s appeal is without arguable merit. Accordingly, it is dismissed as
frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983).
      Veasey is cautioned that the dismissal of this appeal as frivolous and the
district court’s dismissal of the complaint as frivolous both count as strikes
under 28 U.S.C. § 1915(g). See generally Adepegba v. Hammons, No. 95-31249,
1996 U.S. App. LEXIS 41289, at *11-*15 (5th Cir. Dec. 31, 1996).               He is
cautioned that if he accumulates three strikes under § 1915(g), he will be unable
to proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.

                                          2